UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 14, 2015 IRONSTONE GROUP , INC . (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 95-2829956 (IRS Employer Identification No.) 909 Montgomery Street, 3rd Floor San Francisco, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415) 551-3260 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.01 Transfer of shares On September 14, 2015, Bill Hambrecht, Chairman of the Ironstone Group Inc., transferred 250,000 shares of his personal holdings in Ironstone Group, Inc. to Michael Huyghue. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Ironstone Group Inc. Dated: September 18, 2015 By: /s/ Gene Yates Gene Yates Chief Financial Officer
